PRECEDENTIAL

        UNITED STATES COURT OF APPEALS
             FOR THE THIRD CIRCUIT
                  ___________

                       No. 11-1206
                       ___________

              GEORGE WILLIAM BLOOD,
                     Appellant

                             v.

             WARDEN B. A. BLEDSOE
       ____________________________________

      On Appeal from the United States District Court
          for the Middle District of Pennsylvania
             (D.C. Civil Action No. 10-00141)
      District Judge: Honorable Richard P. Conaboy
       ____________________________________

     Submitted Pursuant to Third Circuit LAR 34.1(a)
                     July 11, 2011
Before: RENDELL, FUENTES and SMITH, Circuit Judges

               (Opinion filed: July 12, 2011)

George William Blood
Appellant Pro se

                             1
Stephen R. Cerutti, II
Mark E. Morrison
Office of United States Attorney
228 Walnut Street, P.O. Box 11754
220 Federal Building and Courthouse
Harrisburg, PA 17108-0000
Counsel for Appellee
                        ___________

                         OPINION
                        ___________

PER CURIAM

       George William Blood, a prisoner incarcerated at the
Federal Prison Camp in Lewisburg, Pennsylvania, appeals pro
se from the District Court‟s denial of his habeas petition.
Blood contends that the federal Bureau of Prisons (“BOP”)
miscalculated the aggregate term for his two federal sentences
and failed to award him credit due under 18 U.S.C. § 3585(b).
For the following reasons, we will affirm.

                              I.

       On February 9, 2004, Blood reported to the Federal
Prison Camp in Lewisburg to serve a 60-month term of
imprisonment imposed by the Middle District of Tennessee
on two convictions for possession of forged securities. While
serving that sentence, he was charged and convicted of
unrelated offenses in the District of Delaware. Before the
Delaware court could sentence Blood, the United States Court
                              2
of Appeals for the Sixth Circuit vacated his Tennessee
sentence in light of United States v. Booker, 543 U.S. 220
(2005). See United States v. Blood, 435 F.3d 612, 616 (6th
Cir. 2006).

     At a March 13, 2006 sentencing hearing on the
Delaware convictions, the Delaware court stated:

      I recognize that by circumstances that are
      entirely fortuitous . . . not in my control, your
      sentence in the Middle District of Tennessee
      has been vacated and that case has been
      remanded for resentencing. So the time you
      served to date will be credited to this
      conviction, so whatever I give you, you have
      already served a couple years on and it will be
      to up to a judge [in Tennessee] to decide
      whether or not the sentence you receive for
      [your Tennessee convictions] is to be
      consecutive to the sentence that I give or
      concurrent with it.

(Habeas Pet. Ex. G-3.) The Delaware court then imposed a
sentence of 78 months of imprisonment. On August 14,
2006, the Tennessee court resentenced Blood to 51 months of
imprisonment to be served concurrently with his Delaware
sentence.

       After his Tennessee sentence was imposed, the BOP
calculated Blood‟s total term of incarceration. It considered
the Tennessee sentence to have commenced on February 9,
2004 – the date Blood began serving on the original, vacated
                             3
Tennessee sentence – and the Delaware sentence to have
commenced on the day it was imposed, March 13, 2006. The
BOP then aggregated the two sentences such that only about
half of the Tennessee sentence overlapped with the Delaware
sentence, resulting in a combined total term of 103 months
and 4 days. In other words, the BOP considered the 25
months and 4 days that Blood served prior to the imposition
of the Delaware sentence to count solely toward the
Tennessee sentence. After crediting him for seven days spent
in custody after his initial Tennessee arrest, the BOP
calculated Blood‟s full term date to be September 5, 2012.
His projected release date with good time credit is July 29,
2011.

       After exhausting his administrative remedies, Blood
filed a habeas petition in the District Court, pursuant to 28
U.S.C. § 2241. He argued that the BOP failed to credit the 25
months and 11 days he served pursuant to his vacated
Tennessee sentence (the “disputed time”)1 toward his
Delaware sentence. According to Blood, if the BOP had
calculated his sentence correctly, he would have been
released well over a year ago after accounting for good time
credit. The case was referred to a Magistrate Judge who
recommended denying the petition. Blood objected to the
Magistrate Judge‟s Report and Recommendation (R&R), but
the District Court overruled his objections and denied the

1
  That time is comprised of the seven days Blood spent in custody
after his arrest plus the time he spent incarcerated between
February 9, 2004, when he reported for service of the Tennessee
sentence, and March 13, 2006, when he was sentenced on the
Delaware convictions.
                                 4
petition.

       Blood timely appealed.2       We ordered expedited
briefing in light of his impending release. Specifically, we
asked the parties to address the possibility that the BOP‟s
sentencing manual was internally inconsistent, as discussed
further below.

                                II.

       The District Court had jurisdiction over Blood‟s
habeas petition pursuant to 28 U.S.C. § 2241. See Woodall v.
Fed. Bureau of Prisons, 432 F.3d 235, 242 (3d Cir. 2005).
We have jurisdiction under 28 U.S.C. § 1291. We review the
District Court‟s denial of Blood‟s habeas petition de novo.

2
  After the Magistrate Judge issued the R&R, Blood filed a petition
for a writ of mandamus in this Court, requesting immediate
release. We concluded that mandamus relief was inappropriate but
noted that we might consider a renewed petition if the District
Court failed to timely rule on Blood‟s objections to the R&R.
Once the District Court ruled on his objections, Blood filed a
“renewal petition” with this Court, which the Clerk forwarded to
the District Court to be docketed as a notice of appeal. Blood
thereafter submitted a letter, which we will construe as a motion
that we take judicial notice of the submissions he filed in
connection with his prior petition, and a letter motion objecting to
any recharacterization of his “renewal” as a notice of appeal. We
will deny those motions. Blood‟s “renewal petition” is most
appropriately treated as a notice of appeal because it seeks review
of the District Court‟s judgment. And since his prior submissions
duplicate the record submitted in connection with the instant
appeal, there is no need for us to take judicial notice of them.
                                   5
See Vega v. United States, 493 F.3d 310, 314 (3d Cir. 2007).

                              III.

        Blood contends that the BOP disregarded the Delaware
court‟s intention to credit the disputed time toward his
Delaware sentence. We, however, agree with the District
Court that the Delaware court‟s statement, “the time you
[Blood] served to date will be credited to this conviction,”
when read in context, merely reflects the Delaware court‟s
prediction that the BOP would credit the disputed time toward
the Delaware sentence under 18 U.S.C. § 3585(b). See
Ruggiano v. Reish, 307 F.3d 121, 134 (3d Cir. 2002) (“In
interpreting the oral statement [of a sentencing judge], we
have recognized that the context in which this statement is
made is essential.”), superseded on other grounds by,
U.S.S.G. § 5G1.3(c) app. Note 3(E) (2003). Indeed, the
Delaware court explained that any such credit resulted from
“circumstances that are entirely fortuitous, . . . not in [the
court‟s] control,” namely, the Sixth Circuit remand. Then,
the Delaware court transitioned from the topic of credit by
stating, “for what is before me, though, this is the sentence
that I intend to impose . . . ,” thereby segmenting the court‟s
intended sentence from its discussion of credit.

       Furthermore, district courts have no authority to credit
time toward a sentence under § 3585(b) – that function rests
in the sole authority of the BOP.3 See United States v.

3
  The BOP could have credited the disputed time toward the
Delaware sentence, provided the time was not also credited toward
the Tennessee sentence, because Blood was arrested for the
                               6
Wilson, 503 U.S. 329, 333-35 (1992). We believe that if the
Delaware court intended to fashion a sentence that would
effectively “credit” Blood with the disputed time, it would
have explicitly granted a downward departure in accordance
with § 5G1.3(c) of the United States Sentencing Guidelines.4

       Our conclusion that the Delaware court lacked any
specific intent vis-à-vis the disputed time, however, does not
answer whether the BOP properly calculated Blood‟s
sentence. Blood contends that because the original Tennessee
sentence was vacated on appeal, his post-remand Tennessee


Tennessee charges in 2002, after he committed the Delaware
offenses in 2000. See § 3585(b)(2) (requiring credit for time
served “as a result of any other charge for which the defendant was
arrested after the commission of the offense for which the sentence
was imposed”). That appears to be the calculation the Delaware
court envisioned.
4
  In Ruggiano, upon which Blood relies, we authorized district
courts to grant credit for time served on a prior undischarged term
of imprisonment under § 5G1.3(c). 307 F.3d at 131. However, §
5G1.3 was amended in 2003 to clarify that subsection (c) does not
authorize such an adjustment unless the court grants a downward
departure. See U.S.S.G. § 5G1.3 app. note 3(E). That amendment
was in effect in 2006, when the Delaware court sentenced Blood,
and we believe that if the Delaware court had intended to invoke
the provision, it would have indicated as much. See id. (“To avoid
confusion with the [BOP‟s] exclusive authority provided under 18
U.S.C. § 3585(b) to grant credit for time served under certain
circumstances, the Commission recommends that any downward
departure under this application note be clearly stated in the
Judgment in a Criminal Case Order as a downward departure
pursuant to § 5G1.3(c) . . . .”).
                                  7
sentence could not have commenced until he was resentenced
on August 14, 2006. And since neither the original nor the
post-remand Tennessee sentence was in effect at the time he
was sentenced by the Delaware court, Blood argues that the
BOP was required to credit the disputed time toward his
Delaware sentence – despite the fact that he would inevitably
be resentenced on the Tennessee convictions – because there
was no other federal sentence to which it could be credited.
The BOP contends that it correctly treated Blood‟s Tennessee
sentence as commencing on February 9, 2004, in accordance
with its internal sentencing manual, Program Statement
5880.28, because the underlying convictions were never
vacated and his post-remand Tennessee sentence essentially
modified the original sentence. Accordingly, contends the
BOP, Blood served the disputed time on the Tennessee
sentence and is not entitled to double credit that time toward
the Delaware sentence.

       In calculating a federal sentence, the BOP first
determines when the sentence commenced and then
determines whether the prisoner is entitled to any credits
toward his sentence. See 18 U.S.C. § 3585. Section 3585(a)
states that “[a] sentence to a term of imprisonment
commences on the date the defendant is received in custody
awaiting transportation to, or arrives voluntarily to commence
service of sentence at, the official detention facility at which
the sentence is to be served.” Pursuant to § 3585(b), a
prisoner is entitled to credit for time served prior to the date
the sentence commences “(1) as a result of the offense for
which the sentence was imposed; or (2) as a result of any
other charge for which the defendant was arrested after the
commission of the offense for which the sentence was
                               8
imposed[,]” so long as the time has not been credited toward
another sentence. When a prisoner is serving multiple
sentences, the BOP must combine those sentences to form a
single aggregate term. 18 U.S.C. § 3584(c).5

        Section 3585 does not directly address the
recalculation of sentences post-remand. However, the BOP
has interpreted § 3585 in its internal sentencing manual,
Program Statement 5880.28. The BOP‟s interpretation
warrants “some deference” so long as it sets forth a
permissible construction of the statute. See Reno v. Koray,
515 U.S. 50, 61 (1995). According to that manual, “[i]n no
case can a federal sentence of imprisonment commence [in
accordance with § 3585(a)] earlier than the date on which it is
imposed.” See BOP Program Statement 5880.28, Sentence
Computation Manual (July 20, 1999) available at
http://www.bop.gov/policy/progstat/5880_028.pdf, at 1-13.
However, a portion of the manual interpreting § 3585(b)
provides that “[t]ime spent serving another . . . sentence that
is vacated merely for resentencing shall not have any effect
on [a] sentence computation until such time as the inmate is
resentenced.” Id. at 1-17. In such cases, “the date the
sentence [imposed on remand] begins will be the same as the
original computation,” id. at 1-18, such that time served on
the original sentence is treated as time served on the post-
remand sentence. Id. at 1-17. Because the manual appears to
prohibit treating a sentence as commencing prior to the date

5
 To the extent Blood suggests that the BOP failed to comply with
18 U.S.C. § 3584(c), we disagree. The issue is not whether the
BOP aggregated Blood‟s sentences– it did – but rather, whether the
BOP correctly calculated the sentences in accordance with § 3585.
                                 9
of imposition, yet treats a post-remand sentence as having
commenced on the date of the original, vacated sentence, we
asked the parties to address that apparent inconsistency.

       The BOP explains that the two provisions can be
harmonized by understanding how they work together in
context. Program Statement 5880.28, like § 3585(a), focuses
on the date that a prisoner physically reports to the BOP for
service of a federal sentence on a given conviction. When a
federal sentence is vacated without disturbing its underlying
conviction, the BOP – using a “conviction based” as opposed
to a “sentence based” approach – treats the post-remand
sentence as commencing on the same date as the original
sentence.     That is because, practically speaking, “[a]
resentencing does not change the date a defendant actually
physically appeared and commenced service of a term of
imprisonment resulting from a particular conviction.”6
(Appellee‟s Br. 25.) Blood, however, contends that Program
Statement 5880.28 is “contrary to law,” because “it is
physically and legally impossible for a federal sentence of
imprisonment to „commence‟ prior to the date a sentence of
imprisonment is „imposed by the court.‟” (Appellant‟s Br. 9.)


6
  In contrast, when a defendant serves time on a sentence for a
conviction that has been vacated on appeal, but the defendant is
resentenced after a retrial, the BOP does not treat the new sentence
as a modification of the former, vacated sentence. In that case, the
defendant‟s term of imprisonment commences on the date he was
sentenced after retrial, and any time spent in custody on the
vacated convictions is credited pursuant to § 3585(b). Program
Statement 5880.28 at 1-18.
                                  10
        We conclude that Program Statement 5880.28 is a
permissible interpretation of § 3585, and that it therefore
warrants deference. See Allen v. Crabtree, 153 F.3d 1030,
1033 (9th Cir. 1998).7 We have found nothing in the law that
prohibits the BOP from treating Blood‟s post-remand
Tennessee sentence as commencing on the date the original
sentence was imposed, nor compels the calculation Blood
proposes. Furthermore, we think it is reasonable for the BOP,
from an administrative standpoint, to treat a sentence imposed
on remand as a continuation of an initial sentence when the
initial sentence has been vacated, but the underlying
convictions are undisturbed. In such cases, there can be no
question that the prisoner continues to serve time on the intact
convictions despite the need for resentencing.

       Certainly, it would be preferable if the language in
Program Statement 5880.28 did not appear to be inconsistent.
That the manual could be clearer, however, does not change
our conclusion that the BOP‟s framework is a legitimate
exercise of its authority. To conclude otherwise would lead
to absurd results.       Instead of the predictable regime
established by Program Statement 5880.28, Blood‟s proposed
method of calculation would result in a windfall to some
inmates serving multiple sentences (such as himself) while

7
  Although the court in Allen should not have deferred to Policy
Statement 5880.28 under Chevron U.S.A. v. Natural Resources
Defense Council, 467 U.S. 837 (1984), because Policy Statement
5880.28 is only an internal agency guideline, see Tablada v.
Thomas, 533 F.3d 800, 806 (9th Cir. 2008); Stiver v. Meko, 130
F.3d 574, 578 (3d Cir. 1997), we agree with its conclusion even
under the appropriate, less deferential standard.
                                 11
other inmates would end up serving a longer aggregate term
despite obtaining a reduced sentence after a successful appeal.
That is an illogical result that we will not require.

        In sum, the BOP appropriately treated Blood‟s
Tennessee sentence as commencing on February 9, 2004,
consistent with Policy Statement 5880.28.8 Accordingly, the
disputed time was served on the Tennessee sentence. Since §
3585(b) prohibits double crediting, Blood is not also entitled
to have the disputed time counted toward his Delaware
sentence. See Wilson, 503 U.S. at 337 (“Congress made clear
[in § 3585(b)] that a defendant could not receive a double
credit for his detention time.”). Because Blood is not entitled
to the relief he seeks in his habeas petition, we will affirm the
District Court‟s judgment.9




8
  Our result is consistent with the Sixth Circuit‟s treatment of
Blood‟s aggregate sentence. The Sixth Circuit dismissed as moot
Blood‟s appeal of his 51-month Tennessee sentence because he
began serving that sentence on February 9, 2004, and had
completed his service by the time the case was ready for review.
United States v. Blood, 259 F. App‟x 712, 713 (6th Cir. 2007).
9
  In light of our disposition, we will deny Blood‟s motion for
immediate release and his “motion for summary affirmance.”
                                12